PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/977,331
Filing Date: 11 May 2018
Appellant(s): Thornton et al.



__________________
(Timothy C. Bradley Reg. 59,497)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated September 29, 2020 from which the appeal is taken have been modified by the advisory action dated December 4, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Claims 2 and 3 of the claim set of May 11, 2018 were amended into claim 1 in the claim set of November 18, 2020.  The grounds of rejection for the subject matter have remained the same, only the formatting of the claims has changed.
 (2) Response to Argument
Argument A:
Regarding the 35 U.S.C 112 rejections, the claim language and paragraph [0062] of the specification provide insufficient description for the metes and bounds to be clear to one of ordinary skill in the art. Several examples of high temperature materials are listed, but the claim is a comparative statement based on resistance to heat, “the airfoil shell having a greater resistance to heat than the spar”. The claim and the specification are completely ambiguous as to how that comparison would be evaluated. There are many characteristics that heat resistance could be compared over, such as yield stress, failure stress, fatigue life, thermal expansion, etc. There are many scenarios where a first material compared to a second material may be deemed to be more resistant to heat with regards to a first property, but less resistant to heat with regards to a second property. The scenario would be completely ambiguous to anyone of ordinary skill in the art which material would be deemed to have a greater resistance to heat, and therefore infringement could not be determined.
Argument B:
The applicant argues that the rejection made by the examiner using the teaching of a gold-plated nickel alloy of Sanders for the material of the radiant heat shield and from McCaffrey two logical steps.  First, the examiner presented a rationale for the obviousness of choosing the materials for the components described above.  Second, the examiner presented a rationale for the obviousness of the claim language discussed above based on common sense engineering that while the exact properties of reflectance of the materials of the art are not known, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the exact properties of the radiant shield to have a reflectance to radiant heat that is greater than or equal to that of the spar in order to keep the spar cool from the radiation of the airfoil shell (Munshi [0070] and Sanders Column 9 lines 27-41).  It is important to understand that a radiant heat shield is by definition a shield of something from radiant heat, the only way to effectively do this is by reflecting the radiant heat.
The applicant has only addressed the first portion of the obviousness rejection regarding the selection of materials and has not addressed the second part of the obviousness rejection at all.  The examiner is not solely relying upon the teachings of McCaffrey and Sanders of the materials for the obviousness of the claim limitation as alleged in the first paragraph of page 6 of the Appellant’s appeal brief.
The second paragraph of page 6 of the Appellant’s appeal brief about the gold plating relates to an argument made by the appellant in Applicant’s Arguments of September 9, 2020 on page 3 of the first full paragraph. The examiner responded to this attorney argument in the first paragraph of page 3 of the final rejection of September 29, 2020, but this finding is not required to reach a prima facie case of obviousness.  The examiner was making this statement as a response to why the attorney’s arguments, that have no supporting evidence, are not 
The appellant additionally argues, beginning at the third paragraph of page 6 of the appeal brief, against the combination of Munshi and McCaffrey based on the teaching of Sanders.  While Sanders is not directly related to cooling a spar in a gas turbine engine, a radiation shield (which is the same as a radiant heat shield) has the same desired properties regardless of application (high reflectance, low absorption, and low transmission). Sanders is simply teaching that gold plated Inconel has the desired properties for a radiation shield, and in Column 9 lines 27-41 even mentions the cooling effects that are the same as the applicant’s purpose and Munshi’s purpose for the use of the radiation shield. It is also of note that the design of a radiation shield is a simple surface in between the source of radiation and that which you are shielding it from. The radiation shield of Sanders and Munshi are highly applicable as they both are simply surfaces designed for similar purposes. Therefore, the teachings of Sanders are analogous art as the reference is reasonably pertinent to the problem faced by the inventor of shielding radiation and one of ordinary skill in the art at the effective filing date of the claimed invention would be motivated to use gold plated Inconel for the radiant heat shield of Munshi for its advantageous properties as such a heat shield.  See MPEP 2141.01(a).
The appellant argues the rejection of the previous dependent claim 3 which has been amended into claim 1.  The appellant argues that the rationale used by the examiner in the rejection is improper as it allegedly is not a clear articulated reasoning with some rational underpinning. The concept involved in the rejection is a very simple one.  Here is a quick summary of the examiner’s position in the rejection. See the full rejection for detailed position taken by the examiner. Munshi teaches dimples (lateral extensions) in Figure 10 to locate the radiant heat shield.  The teachings of Hueber and Malicki show it is also known to use lateral extensions on the inner surface of the airfoil shell to locate interior components.  Therefore, it is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.K.R./Examiner, Art Unit 3745                                                                                                                                                                                                        
4/14/21

Conferees:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747              

                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.